

117 S1291 IS: Record of Military Service for Members of the Armed Forces Act of 2021
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1291IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Peters (for himself, Mr. Lankford, Mr. Moran, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for a standard record of service on active duty for members of the reserve components of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Record of Military Service for Members of the Armed Forces Act of 2021.2.Record of military service for members of the Armed Forces(a)Standard record of service requiredChapter 59 of title 10, United States Code, is amended by inserting after section 1168 the following new sections:1168a.Discharge or release: record of military service(a)Record of service required(1)In generalThe Secretary of Defense shall establish and implement a standard record of military service for all members of the active and reserve components of the armed forces to encompass all duty under this title and titles 32, and 14.(2)DesignationThe record of service shall be known as the Certificate of Military Service.(b)Nature and scopeThe record of service required by subsection (a) shall—(1)consist of a standardized summary of the service on active duty, inactive duty, annual training, active duty for training, and State active duty in the armed forces of each member who serves in the armed forces;(2)be the same document for all members of the armed forces; and(3)replace and serve the same function as a discharge certificate or certificate of release from active duty for purposes of section 1168 of this title that is performed as of the date of the enactment of this Act by Department of Defense Form DD–214.(c)CoordinationIn carrying out this section, the Secretary of Defense shall coordinate with all applicable stakeholders, including the Secretary of Veterans Affairs, in order to ensure that the record of service required by subsection (a) serves as acceptable proof of military service for receipt of applicable benefits under the laws administered by such stakeholders..(b)Issuance to members of reserve componentsChapter 59 of such title, as amended by subsection (a), is further amended by inserting after section 1168a the following new section:1168b.Record of military service: issuance to members of reserve componentsAn up-to-date record of service (as provided for by section 1168a of this title) shall be issued to members of the reserve components of the armed forces as follows:(1)Upon permanent change to duty status (retirement, resignation, Expiration Term of Service, commissioning to officer/warrant officer, or permanent transfer to active duty).(2)Upon discharge or release from temporary active duty orders (minimum of 90 days on orders or 30 days for a contingency operation).(3)Upon promotion to each grade (starting at O–3 for commissioned officers, W–3 for warrant officers, and E–4 for enlisted members).(4)In the case of a member of the National Guard, upon any transfer to the National Guard of another State or territory (commonly referred to as an Interstate Transfer)..(c)Conforming amendments related to current discharge certificate authorities(1)In generalSubsection (a) of section 1168 of title 10, United States Code, is amended—(A)by striking his discharge certificate or certificate of release from active duty, respectively, and his final pay and inserting the member’s record or military service (as provided for by section 1168a of this title), and the member’s final pay; and(B)by striking him or his and inserting the member or the member’s.(2)Heading amendmentThe heading of such section 1168 is amended to read as follows:1168.Discharge or release from active duty: limitations; issuance of record of military service.(d)Clerical amendmentThe table of sections at the beginning of chapter 59 of such title is amended by striking the item relating to section 1168 and inserting the following new items:1168. Discharge or release from active duty: limitations; issuance of record of military service.1168a. Discharge or release: record of military service.1168b. Record of military service: issuance to members of reserve components..